Title: To Thomas Jefferson from Lafayette, [12 July 1788]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            Saturday [12 July 1788]
          
          I thank You, My dear sir, on the Good News You Give me from S. Carolina. I Hope Virginia will not fail. Every thing Goes on well But the Point Relative to the Presidency which You and I Have at Heart. I Confess this Makes me Uneasy. Will the General Agree with You. The Moment He Adopts our Opinion, My fear is Gone.
          Our Internal trouble did take a decided turn. The late Arrêt du Conseil Missed His object Because there was no time fixed for the Meeting of the National assembly. I am just summoned to Attend at six o’clock at the House of the deputies from Britanny.
          
            Bonjour.
          
          
            Will Mr. Short and You Break fast with me and Mr. Barlow on Monday that we may Confer on Master Greene’s education.
          
        